As filed with the Securities and Exchange Commission on November 7, 2011 Registration No. 333-[●] SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARBON SCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5511C Ekwill Street, Santa Barbara, CA 93111 (805) 456-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Byron Elton Chief Executive Officer Carbon Sciences, Inc. 5511C Ekwill Street, Santa Barbara, CA 93111 (805) 456-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 Brad L. Shiffman, Esq. Christin R. Cerullo, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 (212) 885-5000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock, $0.0001 par value per share (2)(3) $ $ Representative’s Common Stock Purchase Warrant (4
